internal_revenue_service number release date index number ------------------------------------------------------- -------------------------------------- ------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-111387-04 date date do --------------------------------------------------------------------------------------- do --------------------------------------------------------------------------------------- ---------- ---------------------------------------------------------------------------------------------- --------------------------------------------------- ------------------------------------------------------------------- dear ---------------- this letter responds to your request for two rulings first you have requested a ruling that sport utility vehicles suvs will be treated as like_kind to passenger automobiles for purposes of sec_1031 of the internal_revenue_code code and the regulations thereunder second you have requested a ruling that the deferred_like-kind_exchange program implemented by subsidiary meets the assignment safe_harbor and notice requirements in section dollar_figure of revproc_2003_39 2003_22_irb_971 facts subsidiary is wholly owned by taxpayer taxpayer and subsidiary file a consolidated_return subsidiary is primarily engaged in the business of leasing vehicles to consumers and issuing loans to consumers for the purchase of vehicles leases are originated through a national network of independent dealers of taxpayer’s vehicles following the standard industry practice customers are commonly given the option of either leasing or purchasing a new vehicle from the dealer when a customer desires to lease a new vehicle the dealer offers to initiate a lease on behalf of subsidiary subsidiary regularly disposes of leased vehicles and replaces them with new vehicles as lease_term expiration and customer demand require subsidiary currently maintains a portfolio of vehicles leased to customers these vehicles include automobiles and sport utility vehicles suvs plr-111387-04 subsidiary has implemented a deferred_like-kind_exchange program lke program for these vehicles consequently subsidiary has structured its vehicle leasing operations with the intention that the disposition of a vehicle coming off lease a relinquished vehicle by subsidiary to an unrelated party and the acquisition by subsidiary of a vehicle recently leased from a dealer a replacement vehicle will qualify as a like-kind_exchange under sec_1031 relinquished vehicles are typically sold to the dealer the lessee or at auction to a third party replacement vehicles are usually purchased from a member of the dealer network the lke program is an ongoing program involving multiple exchanges of or more vehicles to meet the requirements of sec_1031 subsidiary entered into an exchange_agreement with qi under which qi is to act as a qualified_intermediary under sec_1_1031_k_-1 of the income_tax regulations qi maintains different types of accounts for subsidiary collection accounts concentration accounts disbursement accounts and investment accounts the collection accounts hold amounts received by qi from the sale of relinquished vehicles as well as other receipts those amounts related to the lke program are transferred to the concentration accounts by the qi each day funds from the sale of relinquished vehicles are transferred by the qi from the concentration accounts to the disbursement accounts in order to fund the acquisition of replacement vehicles from dealers all amounts expended by qi in the acquisition of vehicles are funded by disbursements directly from the disbursement accounts by check or electronic funds transfer under the exchange_agreement subsidiary makes a master assignment to qi of its rights but not its obligations in its existing and future agreements to purchase replacement_property and to sell relinquished_property in all instances the seller of replacement_property receives written notice prior to the time that the replacement_property is transferred to subsidiary notice is provided to dealers in lease agreements credit approval faxes and funding approval faxes the purchasers of relinquished_property also receive written notice prior to transfer notice is provided to lessees dealers and third parties in written payoff quotes and in the case of auction sales electronic files submitted to the auction house and bills of sale law and analysis sec_1031 of the code provides that in general no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_k_-1 of the regulations provides that a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a plr-111387-04 trade_or_business or for investment the replacement_property in order to constitute a deferred_exchange the transaction must be an exchange ie a transfer of property for property as distinguished from a transfer of property for money for example a sale of property followed by a purchase of property of a like_kind does not qualify for nonrecognition_of_gain_or_loss under sec_1031 regardless of whether the identification and receipt requirements of sec_1031 and paragraphs b c and d of sec_1_1031_k_-1 are satisfied your first ruling_request is that suvs will be treated as like_kind to passenger automobiles for purposes of sec_1031 of the code and the regulations thereunder sec_1_1031_a_-1 provides that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that code section be exchanged for property of a different kind or class as an example sec_1_1031_a_-1 provides that a truck for a new truck or a passenger_automobile for a new passenger_automobile to be used for a like purpose are like_kind sec_1_1031_a_-2 further provides as a safe_harbor that depreciable tangible properties are of like_class if they are either within the same general asset class as defined in sec_1_1031_a_-2 or within the same product_class as defined in sec_1_1031_a_-2 the general asset class and product_class safe harbors in the regulations simplify the determination of whether depreciable tangible_personal_property is of a like_kind but they are not the exclusive method for making this determination for depreciable tangible_personal_property to be considered of like_kind the property can be either like_kind or like_class sec_1 a - a of the regulations provides that an exchange of properties of a like_kind may qualify under sec_1031 regardless of whether the properties are also of like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class thus two properties can be in different general asset classes and thus not be of a like_class and yet be of like_kind the like-kind_property standard has been interpreted more narrowly in the case of exchanges of personal_property as compared to exchanges of real_property see 680_f2d_85 9th cir even within the more restrictive parameters of the like-kind standard as applied to personal_property the differences between an automobile and an suv do not rise to the level of a difference in nature or character but are merely a difference in grade or quality thus we conclude that the two are like_kind property the second ruling you have requested is that the deferred_like-kind_exchange program implemented by subsidiary meets the assignment safe_harbor and notice requirements in section dollar_figure of revproc_2003_39 2003_22_irb_971 plr-111387-04 sec_1_1031_k_-1 requires that for an intermediary to be a qualified_intermediary the intermediary must enter into a written exchange_agreement with the taxpayer and as required by the exchange_agreement acquire the relinquished_property from the taxpayer transfer the relinquished_property acquire the replacement_property and transfer the replacement_property to the taxpayer sec_1_1031_k_-1 provides that an intermediary will be treated as entering into an agreement for the acquisition or transfer of property if the taxpayer’s rights in the agreement are assigned to the intermediary and the other parties to the acquisition or transfer agreement are notified in writing of the assignment on or before the date of the relevant transfer of property assignment safe_harbor under the assignment safe_harbor there is no requirement that the taxpayer also assign or delegate its obligations under the agreement revproc_2003_39 provides certain safe harbors with respect to lke programs involving ongoing exchanges of tangible_personal_property using a single intermediary section dollar_figure of that revenue_procedure provides that the taxpayer’s assignment in the master exchange_agreement to the intermediary of the taxpayer’s rights but not necessarily it obligations in some or all of its existing and future agreements to sell relinquished_property and or to purchase replacement_property and the taxpayer’s written notice of the assignment to the other party to each agreement to sell relinquished_property and or to purchase replacement_property on or before the date of the relevant transfer of property will be effective to satisfy the assignment safe_harbor under sec_1_1031_k_-1 in the instant case subsidiary has assigned to qi its rights to sell the relinquished_property in all instances the purchaser receives written notice of the assignment prior to the time that the relinquished_property is transferred to the purchaser notice is provided in written payoff quotes and in the case of auction sales electronic files submitted to the auction house and the bills of sale in addition subsidiary assigned its right to purchase replacement_property to qi in all instances the seller receives written notice prior to the time that the replacement_property is transferred to subsidiary notice is provided to dealers in lease agreements credit approval faxes and funding approval faxes conclusions accordingly based on your representations and the above analysis we conclude that suvs and passenger automobiles are like_kind property for purposes of sec_1031 of the code and the regulations thereunder we further conclude that the deferred like- kind exchange program implemented by subsidiary meets the assignment safe_harbor in section dollar_figure of revproc_2003_39 2003_22_irb_971 plr-111387-04 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under of the internal_revenue_code in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer’s authorized representatives the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john m aramburu senior counsel branch office of associate chief_counsel income_tax accounting enclosures
